Citation Nr: 1703940	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity, effective October 9, 2009; and 20 percent, effective April 10, 2012. 

2. Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity, effective March 16, 2009; and 20 percent, effective April 10, 2012. 

3. Entitlement to a rating higher than 30 percent for peripheral neuropathy of the right upper extremity, effective October 9, 2009. 

4. Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left upper extremity, effective October 9, 2009. 

5. Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active duty in the United States Navy from July 1965 until June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for peripheral neuropathy of the bilateral upper and right lower extremities, assigning a 0 percent rating, effective October 9, 2009; granted service connection for the left lower extremity, assigning a 0 percent rating, effective March 16, 2009; and denied service connection for hypertension.

A subsequent May 2012 rating decision increased the rating for peripheral neuropathy of the right lower extremity to 10 percent effective October 9, 2009 and 20 percent effective April 10, 2012; for peripheral neuropathy of the left lower extremity to 10 percent effective March 16, 2009 and 20 percent effective April 10, 2012; for peripheral neuropathy of the right upper extremity to 10 percent effective October 9, 2009; for peripheral neuropathy of the left upper extremity to 10 percent effective October 9, 2009. 

Thereafter, a September 2012 rating decision increased the Veteran's rating for peripheral neuropathy of the right upper extremity to 30 percent effective October 9, 2009 and increased the rating for the left upper extremity to 20 percent effective October 9, 2009.   

The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Acting Veterans Law Judge in June 2013. 

The issues of increased ratings for peripheral neuropathy of the bilaterally upper and lower extremities are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's hypertension caused his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension to include as secondary to diabetes mellitus, type II, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran's service treatment records show no evidence of complaints, symptoms, or treatment related to elevated blood pressure in service. The Veteran was first diagnosed with hypertension in 2004, two years after being diagnosed with diabetes mellitus. It is his contention that the hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.

In February 2004, the Veteran was treated by his primary care physician, Dr. Tronetti, and it was noted that he had elevated blood pressure without a diagnosis of hypertension. The physician noted that "I would be calling that as secondary to his diabetes". At the initial VA examination in November 2009, the examiner noted that hypertension was diagnosed after diabetes. The VA examiner noted blood pressure readings at 170/81, 167/81 and 165/80. The examined noted a diagnosis of hypertension and opined that the Veteran's hypertension is at least as likely as not a complication of his diabetes which causes vascular damage, leading to complication of hypertension. Dr. Tronetti wrote a note in June 2010 that the Veteran suffers from hypertension "which could be secondary to his Type II diabetes".  A June 2012 VA examination found that the Veteran's hypertension was not as likely as not related to diabetes mellitus but did not provide a rationale for the negative opinion. 

The medical evidence in this case, more or less, supports the Veteran's claim that his hypertension is related to his service-connected diabetes mellitus.   The only negative opinion of record did not include a rationale.

Any remaining doubt is resolved in the Veteran's favor; thus, service connection for hypertension is warranted.  38 C.F.R. §§ 3.102, 3.303.

The Veteran's service connection claim for hypertension has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus is granted. 


REMAND

The Veteran had VA examinations for his neuropathy of the bilateral upper and lower extremities in October 2009 and June 2012. Over the course of those examinations, his condition worsened. At the June 2013 hearing the Veteran submitted new evidence from his treating podiatrist to show that his condition had worsened including a diagnosis of a dropped foot in May 2013. The records from the podiatrist do show that the Veteran reported in May 2013 an increasing amount of dropfoot in his left lower extremity. The Veteran also demonstrated severe pain due to his neuropathy. The Board notes that because the podiatric treatment has been regular and ongoing, that updated records would be helpful for an accurate evaluation. Moreover, the Veteran's condition is alleged to have worsened and he has not received an examination in almost five years. Therefore, a new examination is warranted and updated treatment records are necessary.       

In terms of the upper extremities, the Veteran testified that his condition has worsened since the June 2012 examination due to aching, burning and loss of sensation.  The Veteran's conditions are alleged to have worsened and he has not received an examination in almost five years. Therefore, a new examination is warranted.   Finally, at the hearing, the Veteran also indicated that he receives social security disability currently and the Board does not have those records. The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any treatment records since May 2013, specifically to include records from the Podiatry Clinic at VA Healthcare Network Update New York. 

2. Obtain SSA records, including the medical evidence used to determine any possible disability eligibility. Any negative search result should be noted in the record.

3. Schedule the Veteran for a VA examination by an appropriate medical professional. The entire claims filed, to include all electronic files, must be reviewed by the examiner. 

The examiner must report all signs and symptoms of neuropathy in the upper and lower extremities. In particular, the examiner should discuss whether the Veteran's diabetic neuropathy causes complete paralysis; or mild, moderate or severe incomplete paralysis of any nerves in the upper or lower extremities. The examiner must also consider the Veteran's lay reports of dropfoot in his left lower extremity. 

Please state the effect of the Veteran's service-connected peripheral neuropathy on his employability.

4. Then, readjudicate the issues remaining on appeal. If any of the benefits sough remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


